DETAILED ACTION
Remarks

The instant application having Application No. 16/373691 filed on April 3, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-7, 10-16 and 19-24 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 1-7, 10-16 and 19-24 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-7, 10-16 and 19-24 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Ashraf et al. (US Patent Publication No. 2018/0285214 A1) discloses systems and methods for dynamically allocate streams when restoring data from databases. In some embodiments, the system and methods restore data from a database by determining a number of streams to allocate to the database for restoring files of data from the database. The determined number of streams may be based on a total amount of data within the database, and/or may be based, at least in part, on the previous number of streams used during backup operations, in order to balance the benefit of allocating streams to a restoration of data with any detriments associated with changing the number of streams from the number used during previous backup operations. 
Prior art of record Kodama et al. (US Patent Publication No. 2009/0119395 A1) discloses server device includes: an allocation unit for allocating a unique identifier to each of first data and second data; a management unit for managing a correspondence between the 
Prior art of record Bourbonnais et al. (US Patent Publication No. 2014/0372374 A1) discloses technique to determine differences between a source table and a target table in a database environment, as being persistent or transient. A first set of differences between the source table and the target table is determined at a first point in time. A second set of differences between the source table and the target table is determined at a second point in time subsequent to the first point in time. At least one of a set of persistent differences and a set of transient differences is determined. The set of persistent differences includes a set intersection of the first and second sets of differences, the set intersection being filtered based on matching non-key values of the differences. The set of transient differences includes a relative complement of the second set of differences in the first set of differences. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “a first data and a second data stored in a first storage medium in communication with a second storage medium; creating, by the at least one processor, a replicate of the first data stored in the first storage medium for the second storage medium to store a replica data mirroring the first data; receiving, by the at least one processor, a request for retrieval of the first data; determining, by the at least one processor, a previous update time associated with the second storage medium, wherein the previous update time is an actual period of time between a first point of time that the second storage medium receives the replica 

Independent claims 16 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.

	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168